UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.001-31332 LIQUIDMETAL TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) Delaware 33-0264467 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30452 Esperanza Rancho Santa Margarita, CA 92688 (Address of principal executive office, zip code) Registrant’s telephone number, including area code: (949) 635-2100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of common shares outstanding as of November 1, 2012 was 216,202,196. LIQUIDMETAL TECHNOLOGIES, INC. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2012 FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q of Liquidmetal Technologies, Inc. contains “forward-looking statements” that may state our management’s plans, future events, objectives, current expectations, estimates, forecasts, assumptions or projections about the company and its business. Any statement in this report that is not a statement of historical fact is a forward-looking statement, and in some cases, words such as “believes,” “estimates,” “projects,” “expects,” “intends,” “may,” “anticipates,” “plans,” “seeks,” and similar expressions identify forward-looking statements. Forward-looking statements involve risks and uncertainties that could cause actual outcomes and results to differ materially from the anticipated outcomes or results. These statements are not guarantees of future performance, and undue reliance should not be placed on these statements.It is important to note that our actual results could differ materially from what is expressed in our forward-looking statements due to the risk factors described in the section of our Annual Report on Form 10-K for the year ended December 31, 2011 titled “Risk Factors,” the section of our Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 titled “Risk Factors,” and the section of this Quarterly Report titled “Risk Factors,” as well as the following risks and uncertainties: ● Our ability to fund our operations in the short and long term through financing transactions on terms acceptable to us, or at all; ● Our history of operating losses and the uncertainty surrounding our ability to achieve or sustain profitability; ● Our limited history of developing and selling products made from our bulk amorphous alloys; ● Lengthy customer adoption cycles and unpredictable customer adoption practices; ● Our ability to identify, develop, and commercialize new product applications for our technology; ● Competition from current suppliers of incumbent materials or producers of competing products; ● Our ability to identify, consummate, and/or integrate strategic partnerships; ● The potential for manufacturing problems or delays; and ● Potential difficulties associated with protecting or expanding our intellectual property position. We undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 2 TABLE OF CONTENTS PART I - Financial Information Item 1 – Financial Statements 4 Consolidated Balance Sheets Consolidated Statements of Operations and Comprehensive Loss Consolidated Statements of Shareholders’ Deficit Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 26 Item 4 – Controls and Procedures 26 PART II – Other Information Item 1 – Legal Proceedings 27 Item 1A – Risk Factors 27 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3 – Defaults Upon Senior Securities 28 Item 4 – Mine Safety Disclosures 28 Item 5 – Other Information 28 Item 6 – Exhibits 28 Signatures 29 3 Table of Contents PART I FINANCIAL INFORMATION Item 1 – Financial Statements LIQUIDMETAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except par value and share data) September 30, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash $ $ Trade accounts receivable, net of allowance for doubtful accounts of $0 and $0 98 Related party notes receivable Prepaid expenses and other current assets Total current assets $ $ Property and equipment, net Patents and trademarks, net Other assets 32 52 Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT Current liabilities: Accounts payable Accrued liabilities Accrued dividends Deferred revenue - 67 Short-term debt - Convertible note, net of debt discount of $8,177 - Embedded conversion feature liability - Total current liabilities $ $ Long-term liabilities Warrant liabilities - Other long-term liabilities Total liabilities $ $ Shareholders' deficit: Convertible, redeemable Series A Preferred Stock, $0.001 par value; 10,000,000shares authorized;506,936 and 1,299,151 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively - 1 Common stock, $0.001 par value; 400,000,000 shares authorized; 196,962,069and 134,467,554 shares issued and outstanding at September 30, 2012and December 31, 2011, respectively Warrants Additional paid-in capital Accumulated deficit ) ) Total shareholders' deficit $ ) $ ) Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents LIQUIDMETAL TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (in thousands, except per share data) (unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, (Restated) (Restated) Revenue Products $
